Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21   Page 1 of 16 PageID 1054




               Exhibit B




                                                                        13
    Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                              Page 2 of 16 PageID 1055




Agric Hum Values (2017) 34:631–643
DOI 10.1007/s10460-016-9756-6




A new era of civil rights? Latino immigrant farmers and exclusion
at the United States Department of Agriculture
Laura-Anne Minkoff-Zern1 • Sea Sloat2




Accepted: 4 November 2016 / Published online: 10 November 2016
© Springer Science+Business Media Dordrecht 2016


Abstract In this article we investigate how Latino immi-         of color in the United States, and the ways in which their
grant farmers in the Mid-Atlantic region of the United States    farming practices and racialized identities are often unseen by
navigate United States Department of Agriculture (USDA)          and illegible to the state. This disjuncture leads to the
programs, which necessitate standardizing farm- ing              increased racial exclusion of immigrant farmers from USDA
practices and an acceptance of bureaucracy for par-              opportunities. Such exclusions impede the transition to a ‘‘new
ticipation. We show how Latino immigrant farmers’                era of civil rights,’’ as has been proclaimed by USDA
agrarian norms and practices are at odds with the state’s        leadership. Although efforts to address institutionalized
requirement for agrarian standardization. This interview-        racism on a national level may be genuine, they have failed to
based study builds on existing historical analyses of farmers    acknowledge this schism between rural Latino immigrants and
                                                                 the state, thereby inhibiting a meaningful transition in the
13
fields, and 4:21-cv-00595-O
     Case   con- tinuing a legacy Document
                                     of unequal access       Keywords
                                                  27-2 to Filed 06/11/21Immigrant
                                                                               Pagefarming
                                                                                       3 of· Race
                                                                                             16 inPageID
                                                                                                    agriculture ·
                                                                                                             1056
agrarian opportunities for non-white immigrant farmers.      Latino farmers · United States Department of Agriculture
                                                             (USDA)


                                                                Introduction

                                                                Following a United States Department of Agriculture
                                                                (USDA) staff member in her white sedan with government
                                                                plates, we drove our own unmarked rental car through a
                                                                winding country highway. We passed corn and soybean
                                                                fields, farmhouses, and a small downtown with a few local
                                                                businesses. We drove up a gravel driveway and parked
                                                                behind the USDA car. Trailing the staff member, a white
                                                                female soil conservationist, we walked unannounced onto a
                                                                farm with a few acres of diverse vegetables, a farmhouse, a
                                                                shed, and a hoop house. The hoop house had been financed
                                                                through a grant from the USDA’s National Resource
                                                                Conservation Service (NRCS), giving the staff member
                                                                rights to visit the property and inspect the structure and
                                                                property randomly for the first 3 years, to validate that it is
                                                                up to code and being used properly.
                                                                   USDA staff in the Northern Neck of Virginia promotes
                                                                the hoop house, or ‘‘high tunnel’’ installation program to
                                                                local vegetable farmers. These tunnel-shaped greenhouses
                                                                allow farmers to start their seeds and get their crops to
& Laura-Anne Minkoff-Zern                                       market earlier in the season. The USDA covers the entire
   lminkoff@syr.edu                                             cost of the hoop house. In exchange, the farmer must agree
    Sea Sloat                                                   to keep it in production for a minimum of three years,
    ssloat@gmail.com                                            maintain meticulous records of their growing practices and
1                                                               finances, and allow USDA officials onto their property
    Department of Public Health, Food Studies, and Nutrition,
    David B. Falk College of Sport and Human Dynamics,          unannounced. This program is one of a variety of financial
    Syracuse University, 544 White Hall, Syracuse, NY 13244,    assistance opportunities for small and medium scale fruit
    USA                                                         and vegetable farmers through the USDA’s NRCS and Farm
2
    3009 Abell Ave, Baltimore, MD 21218, USA                    Service Agency (FSA). These agencies offer a




                                                                                                                    13
632
      Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                                           Page 4 of 16L.-A.PageID    1057
                                                                                                                    Minkoff-Zern, S. Sloat

variety of loans, grants, and crop insurance programs, which                (64,439), were the primary farm business owners as well.
vary year to year. Although the USDA targets his- torically                 Comparatively, Asian principle operators also grew 21% in
discriminated against populations, including Latinos, as part               that period, although they make up less than 1% of all
of their Socially Disadvantaged Applicant Program for                       farmers overall. Black principle operators grew 12%, still
guaranteed, direct operating, and direct farm loans, not                    making up only one point four percent of all farmers
many Latino farmers take advantage of them.1                                nationally. In contrast, during the same period the popu-
   The farm we visited is owned and operated by a Mex-                      lation of white principle operators fell 5% and overall the
ican immigrant farmer, one of a small number of Latino                      number of farmers dropped four percent (USDA 2014). As
farmers in Virginia who directly participates in a USDA                     many Latino farmers transition from working as laborers in
funded program. Latino farmers have a low rate of inclu-                    others’ fields to positions as farm owners and operators,
sion in USDA programs nationally. In 2012, the census                       they, along with other farmers of color, represent the new
recorded 79,807 farm operators of Hispanic/Latino origin.                   face of a flourishing generation of farmers.
One hundred and sixty-five Commodity Credit Corporation                         In response to a number of civil rights lawsuits against
loans, 3244 Conservation Reserve, Wetland Reserve,                          the USDA on behalf of African American, Hispanic, Native
Farmable Wetlands, or Conservation Reserve Enhance-                         American, and female farmers, US Secretary of Agriculture
ment program payments, and 13,276 other federal farm                        Tomas Vilsack (2009) has proclaimed a ‘‘new era of civil
program payments were awarded to Latino operators.                          rights,’’ for the agency.3 Despite this procla- mation and the
Respectively, that indicates a 0.2, 4, and 17% inclusion rate               fact that their numbers are growing, immigrant farmers are
for each program. Comparatively, the census recorded                        still not extended the same oppor- tunities as other farmers,
2,034,439 white farm operators in 2012. They participated                   due to the fact that their practices are often incompatible
in the same loan programs at a rate of 0.6, 14, and 34%                     with the standardization and bureaucracy required to be
(USDA 2014). From these numbers, Latino farmers uti-                        properly acknowledged and supervised by the USDA. Their
lized USDA loans and other direct assistance programs at                    direct market approach, planting of diverse crops, reliance
about one-third to a half of the rate of white farmers. This is             on family labor, and lack of record keeping stand in contrast
regardless of the fact that they are a growing presence                     to the dominant model of US industrial agriculture.4
among new farmers in the United States.                                         It is not simply the size or scale of their farms that bars
   According to official USDA agricultural census data, the                 them from accessing USDA resources, although that cer-
number of farms with principal operators of ‘‘Spanish,                      tainly limits what is available to them. The farmers in this
Hispanic, or Latino origin,’’ grew from 50,592 in 2002 to                   study have limited formal education, literacy, and English
55,570 in 2007. In 2012, the number increased again, to                     language skills, and are therefore exceptionally daunted by
67,000 farms, a twenty-one percent increase over 5 years,                   the paperwork necessary for government grant, loan, and
Latinos making up three percent of all principle operators.2                insurance applications. Additionally, it is not routine for
Of those 67,000 Latino farm operators, the vast majority                    Latino immigrant farmers to record and track their own
                                                                            farming progress and decisions in writing. In contrast, their
1
  For more information on the Socially Disadvantaged Applicant              farming knowledge tends to be documented and dissemi-
Program, see http://www.fsa.usda.gov/FSA/webapp?area=home&sub               nated through word of mouth. As has been the case for other
ject=prod&topic=sfl.                                                        farmers who do not replicate state-sanctioned or dominant
2
  These numbers do not tell us how many are first generation                forms of farming, these practices and forms of agrarian
immigrants. The number of operators that were also owners before
2012 is not available. We would argue Latino immigrants are generally
                                                                            knowledge sharing may be interpreted as unsci- entific, or
being undercounted in these numbers. Almost none of the farmers we          ‘‘illegible’’ to the state, and therefore not deemed worthy of
interviewed had heard of the Agricultural Census. Many farm on rented       acknowledgement (Scott 1998), or in this case,
land, often under informal agreements. Even those that own their land
rarely live on the farm. Given their histories of immigration, many are     3
                                                                              Lawsuits include the Pigford v. Glickman and Brewington v.
resistant to filling out government paperwork. Additionally,
                                                                            Glickman class action lawsuits for African American farmers, The
Hispanic/Latino is considered an ethnicity, not a race, by the Census,
                                                                            Keepseagle v. Vilsack settlement for Native American farmers, and
and if they check this box they must also choose a race, such as White,
                                                                            The Hispanic Farmers and Ranchers and Female Farmers and
Black, or Native American, none of which are representative of the
                                                                            Ranchers claims processes. More information can be found at
farmers we interviewed. In discussions with Census of Agriculture
                                                                            http://www.outreach.usda.gov/settlements.htm.
Staff who outreach to Hispanic/Latino populations, it was confirmed         4
that although they have increased outreach to all groups deemed               We are not claiming that family labor is inherently a better system or
socially disadvantaged farmers in recent years, they also agreed that the   more equitable, only that it is evidence of a particular form of farming.
farmers discussed in this study are still underrepresented in the census.   Hiring family labor by no means ensures labor justice on the farm. In
Despite these issues, the census is still the best comprehensive national   particular, family labor can reinforce patriarchal agrarian relations and
agricultural data we have to date and provides context for racial and       patterns (See Feldman and Welsh 1995; Reed et al. 1999; Riley 2009).
ethnic shifts occurring in US agriculture.




13
    Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21
A new era of civil rights? Latino immigrant farmers and exclusion at the United States…
                                                                                             Page 5 of 16 PageID 1058 633

acceptable for funding. Many small scale diversified crop                as a result of the lawsuits mentioned above, the USDA has
and vegetable farmers run up against the same challenges                 devoted new funding to support farmers identified as
when looking for government resources, yet for the                       socially disadvantaged, such as minority farmers, Latino
immigrant farmers in this study, the expectation for stan-               farmers included. This support may also reach Latino
dardized practices are compounded with the above men-                    immigrant farmers indirectly through new programs and
tioned lack of formal education, literacy, and English                   funding available to nonprofits outreaching and providing
abilities. These barriers are made worse by their distrust of            agricultural assistance in their communities.
US government agencies, as related to their immigration                      In our research, we have encountered USDA staff who
experiences.                                                             are actively engaged with farming communities of color
    The dominant industrial model promoted by the USDA                   and some who specifically focus on Latino farmers.
has long been problematic for smallholding farmers as well               Unfortunately, these practices were not the norm, and the
as more diversified growers, regardless of race, ethnicity, or           staff who actively pursue opportunities to work with Latino
citizenship status. As Earl Butz, the secretary of agri- culture         immigrant or socially disadvantaged farmers expressed that
under US President Richard Nixon, infamously told the                    there was a lack of structural support from the agency in
country, farmers should ‘‘Get big or get out.’’ Butz’s                   that pursuit. Although there are USDA programs targeted
policies, and those of USDA leadership since, have focused               to sustainable or diverse growers, this information cannot
on supporting the large-scale production of commodity                    reach the farmers if they are not on the radar of the state in
crops, corn and soy in particular, mainly through com-                   the first place. It is also notable that in The Mid-Atlantic,
modity price supports and crop insurance programs.5 These                the region that is the focus of this article, neither the farmers
decisions are not just made at the agency level. US agri-                nor the NRDC staff we interviewed ever men- tioned
cultural policy is largely set by the United States Farm Bill,           opportunities available to farmers that might be a better fit
which is voted on by Congress every five years. By setting               for them given their diverse growing practices, such as
priorities and outlining fiscal parameters, the Farm Bill                SARE programs.
contributes to the prioritization of large-scale industrial                  The existence of Latino immigrant farmers is often
production, and deprioritizes the needs of smallholders,                 unknown or overlooked in day-to-day on the ground USDA
‘‘specialty’’ crop growers (mainly fruit and vegetable pro-              operations. In beginning research with Latino farmers, the
ducers), and other diversified growers (Ahearn et al. 2005;              first author made cold phone calls to USDA regional
Clapp and Fuchs 2012; Dimitri et al. 2005; DuPuis 2002;                  headquarters in five states across the United States,
among others).                                                           including Virginia, New York, California, Minnesota, and
    Conversely, scholars have argued that the USDA has a                 Washington. In each case, when the author first called and
history of democratic planning and resource distribution,                asked to speak someone who works with ‘‘Latino farmers,’’
including many agency leaders and other individuals who                  the person on the end of the line responded as if the caller
have worked explicitly with farmers of color, African-                   had asked about Latino farmworkers, not farm business
American farmers in particular (Couto 1991; Gilbert 2015).               owners. The author consistently had to explain, ‘‘I am
These arguments directly contend with Scott’s monolithic                 looking to speak with someone in your office that might
description of the state. As such a large government agency,             work with immigrant farmers, as in farm business owners,
there is no one consistent way staff or leadership interacts             not laborers.’’ Even in regions where Latino farmers exist in
with the public. Despite the generally industrial focus of               significant numbers, it took substantial explanation to start a
USDA funds, there are USDA opportunities for small-scale                 conversation where USDA staff understood the specific
farmers, as well as for those that have been deemed                      group of farmers the author was interested in dis- cussing.
sustainable, or socially disadvantaged by the agency. The                They were either unaware that Latino farmers existed in
Sustainable Agriculture and Research (SARE) program                      their region or were so accustomed to thinking of Latino
offers USDA sponsored grants and outreach in each state.                 immigrants as agricultural workers that they disre- garded
Additionally, the USDA conducts research and development                 their encounters with Latino farmers until probed directly.
related to local food initiatives, such as farmers’ markets,                The lacking awareness of Latino immigrant farmers
which are the primary markets for the Latino immigrant                   among USDA staff is also reflected in the scholarly liter-
farmers included in this study. In this way, the farmer                  ature on Latinos in agriculture in the United States. There is
participants of this research have indirectly benefitted from            a growing body of geographical, anthropological, and
the support of local and direct market ini- tiatives funded by           sociological research on farm labor, which critically
the agency. Finally, in recent years, and                                engages with the politically produced vulnerability and
                                                                         exploitation of the immigrant body. This literature con-
5
 For more information on practice support programs see: http://          tributes to our understanding of historical and modern-day
www.fsa.usda.gov/programs-and-services/price-support/Index.


                                                                                                                               13
634
      Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                                       Page 6 of 16L.-A.PageID    1059
                                                                                                                Minkoff-Zern, S. Sloat

labor conditions in the agri-food system, necessary for                     farmers of color (Daniel 2013; Gilbert et al. 2002).
gaining a comprehensive picture of the political economy of                 Notwithstanding these challenges, many Latino immigrant
food production and advocating for workers’ rights                          farmers are prevailing against the odds. We contextualize
throughout the food system. In particular, this work                        this work in the historical roots of the relationship between
investigates the relationship between the Latino immigrant                  farmers of color and the USDA and subsequent discord
worker and the state, providing nuanced analysis of how US                  between their farming practices and those supported by
national policy and immigration agencies reinforce unjust                   government agencies. We show this discord through stories
working conditions and a racialized work force (See Allen                   told by immigrant farmers themselves, highlighting the
2008; Brown and Getz 2008; Guthman and Brown 2015;                          ways in which they express discomfort with and suspicion
Gray 2013; Holmes 2013; Mitchell 1996; Sbicca 2015; and                     of state requirements. In particular, we underline the ways
many others). Yet, critical analysis of Latino workers thus                 that Latino immigrant farmers’ language and literacy limit
far does not include the possibility that some immigrant                    their ability to directly take part in USDA programs and how
workers are in fact advancing in this agrarian class system.                those barriers interact with existing categories and
Further, there has been almost no compre- hensive inquiry                   requirements for assistance. Lastly, we propose recom-
of how Latino immigrant farm owners are experiencing state                  mendations for increasing institutional support for Latino
apparatuses.6 This research makes this needed intervention,                 immigrant farmers in US agriculture. We hope this work
exploring how Latino farmers interact with the state through                contributes to academic and policy discussions concerning
their engagement, or lack thereof, with the USDA.                           immigration, identity, and improvement of government
   This article addresses why Latino farmers are so unli-                   support programs for farmers of color.
kely to participate in USDA direct financial assistance
programs, despite their growth as a new group of farmers,
and particularly as a group that the USDA declares they want                Citizenship, race, and legibility
to support. We contend that the standardization of practices
and bureaucracy inherent in receiving USDA assistance                       The US has a long history of constituting citizenship, and
stand in stark opposition to the agrarian norms and practices               related rights to land and resources, through whiteness.
of Latino immigrant farmers in the Mid-At- lantic, and act                  Previous groups of immigrants and farmers of color have
to hinder their participation in USDA opportunities. The                    been excluded from full citizenship rights in the US due to
requirements of standardization help to maintain a racialized               state sanctioned policies, which are reinforced through daily
class boundary in US agriculture today, and play a large role               experiences of racial exclusion. Non-white immigrant
in preventing Latino immigrant farmers from moving up the                   farmers have been explicitly dispossessed of land and
agricultural ladder.7 While monitoring and recording farmer                 capital, in many cases due to their racial and citizenship
activities is necessary at some level for the USDA to assure                status (Chan 1989, Foley 1997; Matsumoto 1993; Minkoff-
that funds are used appropriately, the extent to which                      Zern et al. 2011; Wells 1991, 1996). The Alien Land Laws
farmers are asked to track activities and comply with                       in the early twentieth century excluded Japanese immi-
standardization is impos- sible for most immigrant farmers.                 grants from holding land and forced practicing farmers off
If their differential practices and limited literacy and                    property they were already cultivating (Matsumoto 1993).
linguistic abilities are not considered, these farmers will                 Southeast Asian farmers in California are currently being
never be able to take full advantage of the programs they so                disproporationately punished and discriminated against
desperately need.                                                           through the enforcement of labor laws, which do not rec-
   These farmers, despite the avowed support to help them                   ognize their family labor practices (Minkoff-Zern et al.
from the state, struggle with the same types of racialized                  2011; Sowerwine et al. 2015). These processes have suc-
boundaries in US agriculture as previous generations of                     ceeded in creating agricultural racial formations, resulting
                                                                            in the ownership and operation of US farms remaining in
6
  This is with the exception of the work of Miriam Wells (1996), whose      primarily white hands.
groundbreaking research in the 1970 s and 80 s shed light on the class
and race-based struggles of Mexican and Japanese immi- grants in               The unjust and uneven consequences of agricultural
California agriculture.                                                     racial formations are not limited to immigrants of color;
7
  We do not mean to imply that USDA practices or requirements are           there is a long and well-recorded history of discrimination
the only factors limiting the advancement of Latino immigrant farmers.      against US-born farmers of color in the United States,
There are many other barriers, including lack of access to capital, land,   particularly African American and Native American farmers
and markets, which are also related to their educational, linguistic, and
citizenship limitations. These barriers are compounded by the               (See Clearfield 1994; Daniel 2013; Gilbert et al. 2002; Grim
standardization and bureaucracy required by the state in order to access    1996; Payne 1991; Ponder 1971; Simon 1993; and many
programs and assistance.                                                    others). This discrimination has ranged from overtly racist
                                                                            treatment at local and federal USDA offices


13
    Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21
A new era of civil rights? Latino immigrant farmers and exclusion at the United States…
                                                                                            Page 7 of 16 PageID 1060 635

to deficient literacy assistance, legal counsel, and adver-              have been structurally discriminated against by the agency.
tisement of available opportunities to help non-white                    In 1999, a class action lawsuit was settled by black farmers,
farmers access and maintain their land and markets (Gilbert              alleging racial discrimination by the USDA between 1981
et al. 2002).                                                            and 1996, while applying for farm loans and assistance. In
   Historian Pete Daniel (2013) draws on Scott’s legibility              2000, another class action suit was filed against the USDA
argument to explain USDA discrimination against black                    on behalf of Hispanic Farmers and Ranchers that were
farmers in the civil rights era, providing historical context            discriminated against from 1981 to 2000, also while
within which to understand USDA policy and practice                      applying for USDA loans. The USDA admitted to dis-
today. African American farmers in the United States, like               crimination and this case is currently being settled via a
Latino and other immigrant farmers of color, have been                   claims process, where farmers are eligible to receive from
displaced from their livelihoods many times over. For many,              $50,000 to $250,000 (Hispanic and Women Farmers and
this displacement occurred historically through the capture              Ranchers Claims and Resolution Process 2012; Martinez
and enslavement of their ancestors from their homelands,                 and Gomez 2011). According to our contact with the Office
and more recently, as landowners and tenant farmers, whose               of General Counsel at the USDA, the Claims Administrator
systematic discrimination by the USDA contributed to black               received over 50,000 claims. As of July 2015, the USDA
farmers’ ninety-three percent decline from 1940 to 1974.                 approved 14.4% of the claims, while the rest were rejected.
Daniel argues that black farmers’ cultivation techniques                 They provided a one-line explanation to farmers whose
were seen as adversarial to the modernist vision of                      claims were not accepted: ‘‘You failed to provide sufficient
agriculture in the 1930s. They gener- ally operated small                documentation, or the documentation that you provided was
subsistence-based farms, and agricul- tural knowledge was                not sufficient to meet the requirements under the
passed through the generations by word of mouth. The New                 Framework’’ (Zippert 2015). As we will discuss below, this
Deal’s Agricultural Adjustment Administration worked to                  statement reflects many Latino farmers’ general lack of
make the ‘‘rural countryside legible’’ by compiling                      standardization and documentation practices, which we
information and statistics on farms across the nation (9).               argue, are necessary in order to be deemed legible in the eyes
Large farms and grid-like orderly homesteads were                        of the USDA.
idealized as the form to spread modern agricultural                          As is evidenced by the growing numbers of Latino
technologies. The USDA proceeded to map, structure, and                  immigrant farmers, those under pressure to conform often
make rural America visible in order to ensure a transition to            continue to create alternative agrarian spaces. Wells’ (1996)
agrarian efficiency. Black farming operations did not fit this           research on the struggle of Mexican immigrants in
model of efficiency and modernism and therefore were not                 California agriculture in the 1970s and 1980s illustrates the
considered for subsidies and grants. Due to competition                  ways Latino farmers’ practices have been persisting in this
from industrial farmers with government support, thousands               context. Her work confirms historical commonalities
of black farmers were dispossessed from their land over the              between African American and Latino immigrant farmers in
following decades. This prefer- ential treatment functioned              terms of how their farming practices contrast with more
in conjunction with explicit racist conduct (Daniel 2013).               standardized state farming models. Wells’ study also reflects
   Alternately, many scholars have critiqued Scott’s argu-               our own findings, described below, that Mexican and other
ment concerning the state as an overly homogenous account,               Latino immigrants prefer to make their farming decisions
and lacking in nuance. Contrasting with Daniels, Gilbert                 independently and find technical advice from governmental
(2015) specifically addresses the ways that various arms of              outsiders unsuitable to their own experiences and practices.
the USDA have historically engaged people of color in land-              Additionally, Wells observes that immi- grants’ lack of
use planning and for resource distribution. Similarly, Couto             material resources and formal education to invest in their
(1991) has shown the ways the FSA worked with Black                      farm businesses leads them to be more dependent on
farmers during the New Deal era, to help them transition                 particular ‘‘knowledge systems,’’ which dif- ferentiate them
from tenant to owner. Both of these studies point to the                 from white farmers (138). Our research builds on her work
importance of recognizing variation among USDA actors                    in demonstrating the disjuncture between immigrants’
and branches. Unfortunately, our research shows that these               agrarian practices and those rewarded by state authorities.
historical moments in the USDA have been brief and have                      This article advances literature on immigration and racial
not sustained a comprehensive approach to democratizing                  discrimination in agriculture, shedding light on the ways that
land access and ownership across racial lines in the US.                 the USDA’s processes are promoted as univer- sally
   A set of lawsuits targeting the USDA over the past fif-               accessible or color-blind, while they in fact maintain racial
teen years have documented the ways that farmers of color                and ethnic divides in agriculture. Applying the notion of
                                                                         illegibility to the practices of Latino farmers, we



                                                                                                                            13
636
      Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                              Page 8 of 16L.-A.PageID    1061
                                                                                                       Minkoff-Zern, S. Sloat

explore how government expectations of modernization            interviewed staff that work in the office of Advocacy and
largely function as gatekeepers to agricultural development     Outreach and the Socially Disadvantaged Farmers and
and growth, despite individual and structural efforts to        Ranchers Program in Washington DC and the NRCS and
create inclusivity. In the case of Latino immigrants, farmers   FSA local offices in Virginia. Additionally, we interviewed
marginalized by state authorities are still rising in numbers   staff that work at the federal level on the Hispanic and
and drawing on their own agrarian knowledge and norms to        Women Farmers and Ranchers discrimination suit and
preserve their agrifood traditions and lifestyles. These        claims process at the USDA. All nonprofit outreach workers
farmers are cultivating in a way that contributes to local      at the nonprofits spoke Spanish, most as native speakers.
economies and ecosystems, as well as creating more a            Only one person we spoke with at the USDA federal offices
culturally diverse populace of US farm owners. Although         spoke Spanish. There was no one working in the local
they are currently making their businesses work, many           offices in this region that spoke Spanish.8
function on the edge of economic stability. Without gov-            Interviews with farmers were conducted in Spanish and
ernment support and acknowledgement of these differences        took place at their farms, homes, and markets where they
in agrarian practice, their livelihoods and farm businesses     sell. Fifteen of the eighteen farmers we interviewed live in
may not survive in the long-term.                               the Northern Neck of Virginia, an agricultural region
                                                                located three hours south of Washington DC. There are
                                                                approximately 30 Latino immigrant families farming in the
Methods and procedures                                          region. All but two interviewed in the Northern Neck are
                                                                part of an extended family living in the region, originally
This article is based on semi-structured interviews with 18     from Jalisco, Mexico. These immigrants represent one half
immigrant farmers and 20 interviews with staff of pro-          to two-thirds of the fruit and vegetable farmers in this region,
grams that advocate for and work with low resource and          almost all with farmworker backgrounds, according to
‘‘socially disadvantaged’’ farmers, as well as participant      estimates by farmers themselves and local United States
observation of farms and at farmers markets in the Mid-         Department of Agriculture (USDA) and extension staff. The
Atlantic region. Fieldwork took place June 2013–July 2014.      other two farmers live and farm in Prince George’s County,
This study is part of a larger comparative project, including   Maryland, a suburb of Washington DC, where their farms
interviews with over seventy Latino immigrant farmers, as       are surrounded by residential homes.
well as twenty-seven interviews with actors in non-state            Farmers we interviewed emigrated from Mexico (16), El
programs, six extension agents, and fourteen United States      Salvador (1), and Guatemala (1). In a few instances we
Department of Agriculture (USDA) staff/ agents in Virginia,     interviewed adult children of immigrant farmers who work
California, New York, Minnesota, and Washington states          on the family farm, when their parents were not available.
from 2011 to 2016.                                              All identify as Latino or Hispanic. In this article we use the
   The first author conducted all research with the assis-      term Latino, although participants in interviews used
tance of five student research assistants, in Spanish and       Latino/Hispanic interchangeably. They are almost all res-
English. The second author was a research assistant.            ident aliens or naturalized citizens, and have been in the
Research assistants translated interviews conducted in          United States for approximately twenty years. Some came
Spanish to English. Although neither of the authors are         before the Immigration Reform and Control Act of 1986,
native Spanish speakers, both speak Spanish fluently.           which provided many undocumented immigrants who had
Farmer interviews took place at their farms, homes, and         arrived before 1982 with legal status. Participants were
farmers’ markets. We also conducted participant observa-        never asked directly about their documentation status,
tion at farms and farmers’ markets. To meet farmers, we         although some participants alluded to crossing the border
attended conferences and markets where immigrant farm-          illegally. All except for one adult spoke Spanish as their first
ers sell. We also met farmers through other immigrant           language and minimal English. Many have children who are
farmers, farmer training/incubator organizations, extension     teenaged or young adults and speak English.
agents, USDA staff, farmers’ market managers, and other             Farmers interviewed have been operating their own farms
groups that outreach to immigrant farmers. Specific loca-       for a range of 2–20 years. They all farm on a rela- tively
tions and names will remain anonymous.                          small-scale (ranging from three to eighty acres, with most
   The interviews with outreach and advocacy workers were       between 2 and 20), practice integrated pest manage- ment
done in English and include staff from three regional           (low chemical input), grow diverse cropping systems,
farmers’ markets with a high percentages of Latino farm-
ers, The Latino Farmers and Ranchers Association, the           8
                                                                 Nationally, there are USDA staff in local office that speak Spanish.
Rural Coalition, Telemon Foundation, Virginia Coopera-          For the larger project, we were able to interview two in Washington
tive Extension, and the USDA. At the USDA, we                   State.



13
     Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21
A new era of civil rights? Latino immigrant farmers and exclusion at the United States…
                                                                                               Page 9 of 16 PageID 1062 637

and use primarily family labor. They sell the majority of                   variety. These growing practices are harder to quantify and
their produce through direct sales at farmers’ markets,                     monitor by existing standards, and ultimately make it more
although two farms also sell portions of their product to a                 difficult for Latino farmers to fit into the boxes created by
wholesaler or a packinghouse.                                               USDA’s programs.
   We define a farmer foremost as someone that identifies                      All farmers interviewed saw starting their own farm as a
him or herself as a farmer (campesino, agricultor, or ran-                  way to regain independence over their daily lives and labor,
chero in Spanish). More specifically, one who currently                     in the face of their limited material wealth and political
owns their farm business, so as to differentiate them from a                standing. In contrast to their experience as farm- workers,
farm laborer, who works for an employer. They must also                     they have the ability to choose when to rise, what to plant,
perform at least some of the manual labor on the farm. They                 and how to pick their crops, as long as they operate a
do not need to own the land they farm, or the machinery they                productive farm. Cultivating using practices that reflect their
use. While most in this region own the land they are farming,               own experience reasserts immigrant farmers’ control over
they all started by renting originally. We did not include a                their own labor. To protect this autonomy, many of the
sales minimum for inclusion in this study, only that they                   farmers we spoke with shied away from interactions with the
must be selling at least some of their crops and self-identify              state where they may be subjected to standardizing their
as a farmer.9 Five of the farmers inter- viewed have off-farm               practices to match a particular form of farming.
jobs in farm work, construction, and other industries, which                   Each farmer interviewed has a unique story, but they all
they balance by soliciting help from nuclear and extended                   share the common experience of previously working as farm
family members to support the farm. They all make at least                  laborers. One farmer recounted his journey of starting his
some, if not all, of their income from their own farming                    own business, which provides insight into why immi- grant
business.                                                                   farmers place such importance on maintaining
                                                                            independence,
                                                                               When I decided to work for myself, I was working for
Time, labor, and spatial control                                            someone else. I saw that after I worked for him for about
                                                                            five years, and he was becoming successful, making a lot of
If a visitor knows where to look, they might be able to tell                money. And I stayed the same, earning six dollars an hour…
an immigrants’ field from their neighbors’. In contrast to the              One day I said to him, ‘To start, this is good. But now I see
monocropped, uniform rows of wheat and corn, which line                     that you’re just there doing nothing, and I don’t make
most of the side of country highways in this region, the                    anything. I don’t make money, I’m the only one working.’
Latino immigrants’ fields include huge varieties of pro-                    Because I was the only employee he had… He had at least
duce, each row different from the next. Among the culti-                    two-hundred, five-hundred thousand dollars in earnings that
vated crops, plants such as purselane (also known as                        I had made for him. And I said, ‘No, I’m killing myself for
verdolaga or pigweed), seen as a common weed by US- born                    you. It’s over. I’m going to start my own business.’ And
farmers, is left to grow between the rows. Farmers harvest it               that’s how it happened.
for their Latino customers and themselves to consume in                        This farmer, without access to standard bank loans due to
soups and stews. Juxtaposing the perfectly managed rows of                  his lack of well documented income history and related low
grain, grown by mid-scale white farmers, and kept                           credit score, started a farm by saving his small earn- ings, as
meticulously free of wild plants by regular doses of                        did all other farmers in this study whose access to loans was
pesticides and pest resistant genetically modified seeds, the               scant. Beginning by renting a small plot, and slowly saving
immigrant farmer’s fields show signs of agroecological                      enough to buy land, he started with almost nothing in terms
                                                                            of capital investment and depended on his experience,
9
  The National Agricultural Statistics Service defines a farm as any        knowledge, self-exploitation, and family labor to advance
business ‘‘from which $1000 or more of agricultural products were sold
or would normally be sold during the year’’ (USDA 2014). Since the          his business.
Census only requires a $1000 sales minimum, and all the farmers we             Their personal histories of exploitation as workers
interviewed are selling regularly at farmers’ markets and other informal    motivate immigrant farmers to seek more control over their
venues, we assume they are all selling at least that much in the year, so   daily activities and decision-making power concerning their
there should not be a discrepancy in definitions. To be considered an
‘‘actively engaged farmer,’’ according to the Farm Service Agency of        land. All of the farmers we spoke with relayed the physical
the USDA, and therefore benefit from their farm programs, one must          and emotional challenges of farming, as it requires
significantly contribute to agriculture in the form of, ‘‘capital, land,    consecutive months of intensive labor, oftentimes 12 h a
and/or equipment, as well as active personal labor and/or active            day, seven days a week. They expressed that not being
personal management.’’ Individual contributions to the farm
operations must be ‘‘identifiable and documentable; as well as separate     ensured a paycheck at the end of the week is a precarious
and distinct from the contributions made by any other partner,              way to live. One farmer explained, ‘‘Here we live just from
stockholder or member’’ (Farm Service Agency 2015).



                                                                                                                                13
638
      Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                            Page 10 of 16    PageID 1063
                                                                                               L.-A. Minkoff-Zern, S. Sloat

the land. There’s no one paying us $8 an hour. There’s no          peppers, black peppers, purple peppers, green pep-
one paying us.’’ As independent business owners, they are          pers, white, orange—all the colors.
subject to the unpredictability of the market. As farmers,
                                                                    Like many of the other farmers we interviewed, he also
they are additionally vulnerable to uncertain weather and
                                                                 planted Latin American crop varieties, in addition to ones
climate conditions. Overwhelmingly, though, the satisfac-
                                                                 well known to American customers. They grow and sell
tion that comes with making their own decisions keeps them
                                                                 herbs like pápalo and chipilin, pipián (a squash variety),
farming, regardless of the struggles. As one farmer shared,
                                                                 tomatillos, and hot chiles, which are hard to find in many
‘‘I feel happy that it’s my business, that we can make our
                                                                 parts of the United States. They produce these for their own
own decisions.’’ Even in the most difficult times, the desire
                                                                 consumption, as well as for Latino customers, and the
to maintain control over one’s labor and growing practices
                                                                 occasional US-born or white customers who know how to
transcends the daily obstacles of small-scale farming.
                                                                 cook Latin American food or are adventurous chefs.
   On their farms and in their businesses, farmers avoid
                                                                    Yet their choice to cultivate diverse cropping systems,
cultivation systems imposed upon them by outsiders, be they
                                                                 which work well for direct markets and reflect their own
wholesalers who would tell them what to plant and how
                                                                 experience as farmers pre-immigration, are not supported by
much (in order to secure a market), or government officials
                                                                 the USDA programs made available to them in their local
whose programs require particular crops and techniques to
                                                                 offices. For example, the local office in the Northern Neck
qualify for assistance, as described in the cover crop and
                                                                 region offers a cover crop assistance program, sub- sidized
hoop house program below. All the farmers interviewed
                                                                 through state funds. But as the staff from the local NRCS
plant diverse fruits and vegetables, an impor- tant strategy
                                                                 office told us, this program is not tailored to their needs as
for selling directly to customers at farmers’ markets, their
                                                                 diversified fruit and vegetable farmers,
primary outlet for sales. Some noted they sold to their
extended community as well, as part of a more informal             I also offer this cover crop program for them. That
market. Rarely did we hear of them selling to restaurants or       program is through… it’s a state program. But most of
local stores, as luxury crop buyers usually go with more           them- the cover crop has to stay on the land, between
socially connected and better-marketed white farmers, and          certain planting dates and certain dates that you have
contracts with large grocery chains go through a wholesale         to destroy. And that date, the destroyer date is after.
purchaser, requiring larger quantities than they grow.             Because they start planting around February first: the
Generally, they are able to avoid selling through a                beginning of February they start discing their land,
middleman or outlets that would require reducing their             preparing their land. And that cover crop has to stay on
diversity or standardizing their practices. Growing diverse        there until the middle of March. And that’s not good
crops is also often reflective of their previous farming           for vegetable farmers at all because they need that
experience in Mexico and Central America, although cli-            time, they need that land. When it’s ready to go, they’re
mates, markets, crop varieties, and other resource avail-          ready to go.
ability differs greatly.
                                                                   So the cover crops work better for the grain farmers?
   One farmer, who grows a diversity of crops, from
standard farmers’ market produce like kale and heirloom            Yes. I have offered several times. I go out there and
tomatoes to less common products for the region, like              just try to push the program. And they say no, it’s just
peanuts and purple potatoes, told us that growing a variety        not good for them because of the rules and regula-
of crops is an important strategy for attracting customers at      tions of the cover crop program.
the market,
                                                                    This example of poor seasonal fit with available NRCS
  When you bring more to the market, more people                 programs could be equally true for any fruit or veg- etable
  come to buy… Because if I just bring melon, or I don’t         farmer in the region. Yet for Latino immigrant farmers, who
  bring squash, people are only going to buy that, and           have fewer farming options, due to their limited access to
  that’s it. But if I bring a little bit of everything, people   capital investment, land, and markets, this misalignment
  will come buy one thing and then another… The more             reinforces an existing inequality for already disenfranchised
  varieties you plant, the better. That’s why we have a          farmers.
  little bit of white potatoes, red, yellow, purple, and            In another example, in order to participate in the hoop
  then white, purple, and red sweet potato. And then             house program, in addition to being subject to random visits,
  when they go to market and there are all the different         providing a detailed log of what is planted, how much was
  colors, everything looks pretty. Red                           spent, and how much profit was made; farmers must also
                                                                 plant particular crops according to USDA




13
   Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21
A new era of civil rights? Latino immigrant farmers and exclusion at the United States…
                                                                                           Page 11 of 16 PageID 1064639

guidelines. Farmers must prepare and adhere to an opera-                 opportunities due to intimidation. For others, it may be the
tion and maintenance plan, which includes particular                     ultimate reason they stall in the process and fail to obtain the
instructions as to proper irrigation and planting practices              grant, loan, or insurance package.
and erosion control. This plan has to be reviewed and                       Of all the farmers interviewed, only three had success-
approved by a NRCS official. While the few farmers who                   fully used USDA programs- two had grants for hoop houses
participate in the program did not express frustration at these          from the NRCS and one had crop insurance, secured through
requirements, others stayed away from government offices                 his local USDA Risk Management Agency office. One
because they did not want to have to answer to outside                   farmer also applied for a hoop house and been accepted into
authorities. One farmer who chose to participate in the hoop             the program, but had yet to receive the funds. Local staff are
house program conveyed both gratitude and frustration,                   aware of the Latino farmer presence in the area and lacking
                                                                         participation in programs. They discussed with us the ways
   We were planting tomatoes, because they’re very
                                                                         they tried to conduct outreach, yet were very clear that
   particular. They [the USDA] want certain stuff. You
                                                                         without a Spanish speaker in the office, their abilities were
   can’t go ahead and do anything you want with them
                                                                         limited. The local extension agent speaks minimal Spanish
   [the hoop houses]… And it’s good help. I’m not
                                                                         and helps Latino farmers access educa- tional materials, but
   saying it doesn’t help, but we’ve managed to come so
                                                                         was unable to entice them to apply for USDA funds or
   far on our own.
                                                                         programs. A local USDA staff member told us that there
   While the farmer expressed gratitude for the financial                must be 10% participation in USDA programs in the region
assistance, she also questioned if the planting restrictions are         for bilingual forms to be made available. However, it is
worth the support. The requirement for standardization feels             unlikely there will ever be more than 10% participation if
like a relinquishment of some part of her agrarian autonomy,             the paperwork is not made available in Spanish in the first
or the ability to make all farming decisions as she wishes.              place. This catch-22 rep- resents a structural problem within
Even for those that succeed in securing state resources, they            the USDA, which aggravates the already tenuous history of
seem unsure about the decision to work within certain rules              USDA discrimination.
and regulations. However, most farm- ers never looked into                  Although some forms are available in Spanish online,
USDA programs due to their suspi- cion of the government                 finding them is difficult and availability is inconsistent. For
and government officials. This discomfort was compounded                 example, selected forms for the FSA are available in Spanish
by their inability to navigate state bureaucracy. In the                 on the USDA national site, but not on the Vir- ginia or
section below, we discuss the challenges they face as                    Maryland state sites specifically (although other states, such
immigrants with limited English abilities and minimal                    as Texas and New York have them on their state sites). For
formal education, contending with the paperwork of state-                the FSA national site, one must go through an exhaustive
sponsored programs.                                                      search to find the translated forms. To find them, the user
                                                                         must go to the FSA main site, find the link to FSA ‘‘Fact
                                                                         Sheets’’ under the ‘‘Newsroom’’ link, which is listened
Paperwork and standardization                                            under the ‘‘FSA Home’’ site. The whole search must be done
                                                                         in English. Then you have to choose from a drop down menu
As can be expected from any government institution, the                  in English to get the translated links. Even then, only a small
USDA requires extensive paperwork before, during, and                    fraction of all available English forms are available
after taking advantage of their loans, grants, or insurance              translated. The NRCS national site is somewhat more user
options. When farmers were asked what they think the                     friendly for Spanish speakers, with a page specifically
greatest challenge is for Latino farmers accessing USDA                  dedicated to the forms in Spanish, including Spanish
programs, most mentioned the paperwork. This discomfort                  instructions to access the forms.
stems from their general distrust of the US government,                     Without Spanish-speaking outreach abilities, most
coupled with the fact that most Latino immigrant farmers                 farmers never hear about the programs available. When
have limited English skills, as well as reading and writing              asked about the USDA, most farmers interviewed were
abilities, even in their native language. Although white                 unaware of opportunities accessible to them. USDA FSA
farmers may also be resistant to paperwork and general                   loans are designed for farmers who struggle with tradi-
bureaucracy, the fact that most farmers we interviewed did               tional bank loans and are meant to be a farmers’ first line of
not have an education past middle school, means they are                 credit. Although many farmers interviewed told us they
lacking the literacy skills necessary to fill out the required           were unable to get access to credit from regular banks, they
paperwork in any language. For many, this means they may                 were unaware that USDA loan programs existed for these
never enter the door of the USDA to inquire about



                                                                                                                              13
640
      Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                             Page 12 of 16    PageID 1065
                                                                                                L.-A. Minkoff-Zern, S. Sloat

reasons specifically. One farmer relayed this lack of                In addition to noting that the written forms them- selves
awareness,                                                        are a technical challenge, she highlights that immigrant
                                                                  farmers are not accustomed to operating in bureaucratic
   The truth is that I don’t know what they [the USDA]
                                                                  environments. Even if the forms were in Spanish, their
   have… We were told that in Warsaw [Virginia], in the           limited formal education makes the pro- cess of filling out
   department of environment, where the applica- tions            paperwork extremely daunting. They are not accustomed
   are, that one can fill something out so that they can          to excessive paperwork from their experience as farmers in
   give you a big greenhouse. However, I only learned
                                                                  Mexico, or as farmworkers in the United States.
   about this year. I just didn’t know.
                                                                     Even after the initial application for participation in a
Even those who speak nearly perfect English still find the        program is filed, there can be a large amount of follow up
forms intimidating. One immigrant farmer, who has                 paperwork over a long period of time. For example, to
obtained US citizenship, told us,                                 participate in the hoop house program, one farmer told us,
                                                                  ‘‘What you have to do is keep a log of how much you spent,
   I tried in the past to get a small operating loan. And I
                                                                  what you’re getting out of it, and your profit out of it. So
   didn’t feel confident enough to fill out the application
                                                                  that’s something that we had to do.’’ Another farmer who
   by myself because there were a lot of questions I didn’t
                                                                  participated in the program said, ‘‘They were very strict and
   know.
                                                                  limited to certain stuff [we could plant]… It’s very
    Since attempting to apply for her first USDA loan, as         complicated paperwork.’’ They were both grateful for the
described above, she has since applied for another loan that      program support, but expressed that the paperwork was an
she successfully secured with the assistance of the local         extra burden on top of their already busy schedules. Those
FSA staff. Yet, the level of confidence needed to walk into       that did use USDA programs also noted that their children,
a government office where a huge stack of paperwork awaits        who are often born and educated in the US, were typically
is unrealistic for most, especially when understood in            responsible for filing this paperwork. They were most
context of the tense relationship between most rural Latino       comfortable with the language and the formalities of crop
immigrants and the state, given their histories of                documentation, which their parents struggle to navi- gate.
immigration. As noted in the methods section, although            For those farmers without grown or teenaged children to
most of the farmer participants in this study are docu-           help with the paperwork, participation in such programs was
mented, many of them got their legal paperwork after              an even greater barrier.
crossing the border illegally in the early 1980s. They are all       A former staff member at the USDA’s Socially Disad-
part of a local immigrant community, which includes both          vantaged Farmer and Rancher Program at the federal level
documented and undocumented individuals.                          expressed that although the administration was making
    Another farmer, who has 60 acres in production, a large       attempts to be more inclusive of immigrants and other
vegetable farm for the region, was the only farmer inter-         farmers of color, the changes being made are equivalent to
viewed who had crop insurance. He told us that it took three      offering ‘‘coffee and donuts,’’ rather than addressing uneven
trips to the offices to get the proper paperwork filled out. He   access at the local level. She stated that the out- reach to
does not read nor write in English or Spanish and found the       socially disadvantaged farmers such as Latino and Black
process intimidating and frustrating, as well as time             farmers, as a result of the discrimination claims, does not
consuming, beyond what he felt he could afford as the owner       provide the technical assistance that farmers really need,
and manager of a family-run farm.
                                                                    ‘Here have a cookie and some coffee, honest we’ll
   The fact that paperwork, and the related language bar-
                                                                    give you a loan.’ But then they leave. And actually,
rier, is the greatest impediment to aid for immigrant farmers
                                                                    ‘No honest, we won’t give you a loan,’ because
is well understood by USDA staff in these coun- ties. One
                                                                    nobody actually stopped eating the donut and the
local USDA staff member explains,
                                                                    coffee and figured out how to get financed, because
   Most of our [Latino] producers- used to have some                that would be hard work…‘Here’s information about
   come in the office. They don’t come in anymore. I                the USDA. Hey, by the way, the USDA doesn’t
   think it’s English. Because we had one that couldn’t             discriminate anymore. And we really hope that when
   speak English, and he would always bring his son in              you come to our office you’ll meet someone that looks
   here. And then the forms. We have some forms that                like you and treats you with respect, and if they don’t,
   are in Spanish, but most of our forms aren’t. I think            here’s your civil rights.’ But not, ‘So let’s sit down
   it’s…where they’re used to dealing with more cash                with your tax return now.’
   than a lot of paperwork. I think they find the paper-
   work a little overwhelming.


13
   Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21
A new era of civil rights? Latino immigrant farmers and exclusion at the United States…
                                                                                            Page 13 of 16 PageID 1066641

In her view, despite the genuine intention of creating more              the historical relationship between Latino immigrants and
inclusive programs at the federal level, in effect, the                  the state as well as through the lived experiences of those
USDA’s claims of making institutional change to combat                   struggling within a system where their practices are not
historic discrimination are merely rhetoric. She argues that             deemed readable. Today’s Latino immigrant farmers fol-
to improve opportunities for disadvantaged farmers, they                 low this pattern of racialized others being left out of system
need technical assistance. In our research, we found that                where some practices are deemed legible, and therefore
sufficient technical assistance would include linguistic                 legitimate, and others are not.
training for local staff and outreach and continued support                 As previously mentioned, programs that are developed
for farmers with discrepancies in language and literacy.                 for the specific needs of diversified fruit and vegetable, or
   Lengthy paperwork, required initially when a farmer                   specialty crop growers, already exist within the USDA.
applies for USDA assistance and throughout the process of                There are also microloan programs available through the
utilizing the loan or program, proves to be a barrier to Latino          FSA, which are also designed for ‘‘nontraditional’’ farmers
immigrant farmers in accessing state support. Lan- guage                 and require less paperwork, and could be greatly helpful for
barriers and uneven formal educational experience                        Latino immigrants as they transition to farm ownership.
aggravate their general wariness of government authority                 Additionally, an office of Minority and Socially Disad-
even further. When immigrant farmers cannot speak the                    vantaged Farmers Assistance (MSDA) has been established
language and do not feel confident with the procedures                   within the FSA with the express purpose of assisting
required of them to access programs, this can be interpreted             farmers such as those who participated in this study. These
as a problem of legibility. Furthermore, their own agri-                 programs are a great start to making government-supported
cultural practices and ways of sharing knowledge are not                 programs available to immigrant growers. Regrettably, due
easily recorded in USDA forms. Their planting schedules                  to social divides and language and educational barriers,
and cultivation cycles tend to not fit the standardized for-             these programs are unknown to those most in need of
mat the state paperwork requires. It is a lack of translation,           assistance.
both linguistic and cultural, that function to keep Latino                  Of course, some paperwork and state monitoring are
immigrant farmers away from USDA offices. It is only by                  necessary for programs to function and for farmers to be
recognizing these disjunctures that the USDA can truly                   held accountable. We do not suggest that these procedures
move forward and into a new more inclusive era.                          can or should be simply abolished. Rather, these processes
                                                                         must be streamlined to take account of differences in
                                                                         growing practices, linguistic and literacy capabilities, and
                                                                         the need for farmers to maintain autonomy on multiple
Towards a new era of inclusion                                           levels, if they are to build the trust that is so sorely lacking.
                                                                         Programs should be amended to account for differential
Under Vilsack’s guidance, the USDA has taken several                     growing seasons for diverse crops. Technologies such as
steps working towards a new vision of equality at the federal            camera phones could be better utilized for documentation
level. Since 2009, they have provided civil rights trainings             purposes, in contrast to lengthy written paperwork; an idea
to employees, established the Office of Advocacy and                     suggested to us by an extension worker in New York. In all
Outreach to aid beginning and socially disadvantaged                     our discussions with USDA and other outreach staff there
farmers, and claim to be working towards resolving civil                 was an interest in these changes being made to accom-
rights lawsuits inherited from previous administrations. The             modate ‘‘non-traditional’’ farmers in the US.
department has also vowed to be an equal opportunity                        We do not claim that the USDA is the only institutional
employer and create a workforce, which ‘‘represents the full             boundary for Latino immigrant farmers, nor the only place
diversity of America’’ (USDA 2015).                                      improvements can and should be made. Immigrant farmers
   Unfortunately, in our work we have found that despite                 struggle with access to capital, outreach and access to
claims of increased racial equality from the federal offices             markets, general business skills, and many other manage-
of the USDA, little on the ground change is being made in                ment practices. But the USDA is the only state institution
local and regional offices to directly help Latino immi-                 that claims to provide economic opportunities for rural
grants overcome obstacles in order to transition from the                communities and agricultural producers of the United
role of farmworker to farmer in the United States. The                   States. While there are many entrepreneurial and non-profit
processes of monitoring and standardization, as currently                ventures that focus on advancement for and training of small
required by USDA programs, exacerbate the racial exclu-                  farmers, farmers of color, and immigrant farmers, they are
sion of immigrant farmers from state programs, and ulti-                 often working on shoestring budgets, with varying levels of
mately, from the advantages other farmers receive. This                  accountability to their clients, and have limited access to
uneven rural development must be understood in context of                resources and markets themselves. The USDA


                                                                                                                               13
642
      Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21                                 Page 14 of 16    PageID 1067
                                                                                                    L.-A. Minkoff-Zern, S. Sloat

does support many of these projects through grants, but            together and conduct this research as well as the David B. Falk College
making access to direct services from the USDA to farmers          of Sport and Human Dynamics at Syracuse University and the
                                                                   Association of American Geographers (AAG) for continued financial
more equitable must also be a focus of improvement if              support for this project. They would also like to thank the organizers
services are going to reach farmers of all racial and ethnic       and participants of the ‘‘Race and Rurality in the Global Economy’’
backgrounds.                                                       Workshop at Duke University, where this paper was first presented, as
    Latino immigrant farmers are challenging historical            well as Lindsey Dillon and Clare Gupta for comments on earlier
                                                                   versions and feedback from Evan Weissman on the workshop
racial legacies in farming in the United States despite the        presentation. Most importantly, the authors would like to thank all
odds, and persisting in new markets and climates that are          participants in this study for their time and willingness to discuss their
seemingly unattainable. The USDA has the opportunity to            lives and livelihoods with us.
support their growth as farmers, but in order for programs
and funding to reach the most financially disadvantaged
beginning farmers, the agency must do more to recognize
                                                                   References
the challenges immigrant farmers experience in the current
system. A productive first step in addressing the long-s-          Ahearn, M.C., J. Yee, and P. Korb. 2005. Effects of differing farm
tanding fear of state authority is certainly the recognition of         policies on farm structure and dynamics. American Journal of
its existence, yet more must be done to truly make services             Agricultural Economics 87(5): 1182–1189.
                                                                   Allen, P. 2008. Mining for justice in the food system: Perceptions,
and financial support available. To start, USDA staff in
                                                                        practices, and possibilities. Agriculture and Human Values 25(2):
local offices need better support for linguistic and cultural           157–161.
translations, and outreach must focus on making farmers            Brown, S., and C. Getz. 2008. Privatizing farm worker justice:
feel safe and included. This support must be available                  Regulating labor through voluntary certification and labeling.
                                                                        Geoforum 39(3): 1184–1196.
consistently throughout the United States, and not just in
                                                                   Chan, S. 1989. This bittersweet soil: The Chinese in California
offices where farmers are already participating. For this to            agriculture, 1860–1910. Berkeley: University of California Press.
happen, awareness must improve more broadly at the                 Clapp, J., and D. Fuchs. 2012. Food. Cambridge: Polity.
national level where decisions are made, such as in the            Clearfield, F. 1994. Reaching out to socially disadvantaged farmers.
                                                                        rural development and a changing USDA. In Proceedings of the
debating of the US Farm Bill. Individuals at the local level
                                                                        51st annual professional agricultural workers conference, ed.
are powerless if federal leadership does not make concrete              N. Baharanyi, R. Zabawa, W. Hill, and A. Parks, 135–142.
changes to procedures and funding steams to support these               Tuskegee: Tuskegee University.
changes. To truly transition to a new age of civil rights,         Couto, R.A. 1991. Heroic bureaucracies. Administration & Society
                                                                        23(1): 123–147.
elected officials and leadership at the United States
                                                                   Daniel, P. 2013. Dispossession: Discrimination against African
Department of Agriculture must look closely at local                    American farmers in the age of civil rights. Chapel Hill: UNC
conditions and challenges that individual groups of socially            Press Books.
disadvantaged farmers face and make clear and grounded             Dimitri, C., A.B. Effland, and N.C. Conklin. 2005. The 20th century
                                                                        transformation of US agriculture and farm policy, vol. 3.
changes to include them.
                                                                        Washington, DC: US Department of Agriculture, Economic
    To create a more racially diverse agricultural system in            Research Service.
the United States, there is work to be done by scholars and        DuPuis, E.M. 2002. Nature’s perfect food: How milk became
practitioners alike. This paper asks researchers and critical           America’s drink. New York: NYU Press.
                                                                   Farm Service Agency. 2015. Actively engaged in farming. www.fsa.
theorists to better recognize the persistence of non-white
                                                                        usda.gov/programs-and-services/payment-eligibility/actively_
farmers in order build on our understanding of agricultural             engaged/index. Farm Service Agency Programs and Services.
transitions and racial formations. Using the lens of legi-              Accessed September 5, 2015.
bility, we have investigated how Latino immigrant farmers          Feldman, S., and R. Welsh. 1995. Feminist knowledge claims, local
                                                                        knowledge, and gender divisions of agricultural labor: Con-
are commonly excluded from state supported opportunities,
                                                                        structing a successor science. Rural Sociology 60: 23–43.
further marginalizing them from agricultural success and           Foley, N. 1997. The white scourge: Mexicans, Blacks, and poor Whites
stability. The state and civil society are by no means sep-             in Texas cotton culture. Berkeley: University of Califor- nia
arate entities, and many within the USDA are actively                   Press.
                                                                   Guthman, J. and S. Brown. 2015. I will never eat another strawberry
working on creating reforms with regards to their history of
                                                                        again: The biopolitics of consumer-citizenship in the fight against
racism. Yet until these institutional norms are challenged,             methyl iodide in California. Agriculture and Human Values 1–11.
many farmers of color, and immigrant farmers in particu-           Gilbert, J. 2015. Planning democracy: Agrarian intellectuals and the
lar, will continue to struggle with agrarian class mobility and         intended New Deal. New Haven, CT: Yale University Press.
                                                                   Gilbert, J., G. Sharp, and M. Sindy Felin. 2002. The loss and
land and food producing industries with remain in primarily
                                                                        persistence of black-owned farmland: A review of the research
white hands.                                                            literature and its implications. Southern Rural Sociology. 18(2):
                                                                        1–30.
Acknowledgements The authors are grateful to the Goucher College
Environmental Studies Department for the opportunity to work



13
   Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21
A new era of civil rights? Latino immigrant farmers and exclusion at the United States…
                                                                                                Page 15 of 16 PageID 1068643

Gray, M. 2013. Labor and the locavore: The making of a compre-                  In Challenges in agriculture and rural development. Proceed-
     hensive food ethic. Berkeley: University of California Press.              ings of the 50th annual professional agricultural workers
Grim, V. 1996. Black participation in the farmers home administra-              conference, ed R. Zabawa, N. Baharanyi, and W. Hill. Tuskegee,
     tion and agricultural stabilization and conservation service, 1964–        129–134. Tuskegee University.
     1990. Agricultural History 70(2): 321–336.                            Sowerwine, J., C. Getz, and N. Peluso. 2015. The Myth of the
Hispanic and Women Farmers and Ranchers Claims and Resolution                   Protected Worker: Southeast Asian Micro-Farmers in California
     Process. 2012. https://www.farmerclaims.gov. Informational                 Agriculture. Agriculture and Human Values 32(4): 1–17.
     website for the hispanic and women farmers and ranchers claims        United States Department of Agriculture. 2014. Census of agricul-
     resolution process. Accessed 19 Dec 2015.                                  ture. www.agcensus.usda.gov. Accessed 2 Nov 2015.
Holmes, S. 2013. Fresh fruit, broken bodies: Migrant farmworkers in        United States Department of Agriculture. 2015. Secretary Vilsack’s
     the United States. Berkeley: University of California Press.               Efforts to Address Discrimination at USDA (OASCR, Vilsack’s
Martinez, J., and R. E. Gomez. 2011. Identifying barriers that prevent          Efforts to Address Discrimination at USDA) http://www.ascr.
     hispanic/latino farmers & ranchers in Washington State from                usda.gov/cr_at_usda.html. Accessed Online 6 Jan 2015.
     Participating in USDA Programs and Services. Rural Commu-             Vilsack, T. J. 2009. Memo to all USDA employees: A new civil rights
     nity Development Resources (RCDR) Center for Latino Farmers.               era for USDA. USDA Department of the Secretary. http://www.
     Yakima.                                                                    usda.gov/documents/NewCivilRightsEra.pdf. Accessed Online
Matsumoto, V.J. 1993. Farming the home place: A Japanese American               15 Nov 2015.
     community in California, 1919–1982. Ithaca: Cornell University        Wells, M.J. 1991. Ethnic groups and knowledge systems in agricul-
     Press.                                                                     ture. Economic Development and Cultural Change 39(4): 739–
Minkoff-Zern, L.A., N. Peluso, J. Sowerwine, and C. Getz. 2011. Race            771.
     and regulation: Asian immigrants in California Agriculture. In        Wells, M.J. 1996. Strawberry fields: Politics, class, and work in
     Cultivating food justice: Race, class and sustainability, ed.              California agriculture. Ithaca: Cornell University Press.
     A. Alkon, and J. Agyeman, 65–85. Cambridge: MIT Press.                Zippert, J. 2015. USDA approves only 14% of completed claims in the
Mitchell, D. 1996. The lie of the land: Migrant workers and the                 Hispanic and Women Farmers and Ranchers Discrimination
     California landscape. Minneapolis: The University of Minnesota             Settlement. Greene County Democrat. http://greenecountydemo
     Press.                                                                     crat.com/?p=14384. Accessed Online 15 Nov 2015.
Payne Jr., W.C. 1991. Institutional discrimination in agriculture
     programs. Rural Sociologist 11(1): 16–18.
Ponder, H. 1971. Prospects for black farmers in the years ahead.           Laura-Anne Minkoff-Zern, PhD is an assistant professor of Food
     American Journal of Agricultural Economics 53(2): 297–301.            Studies at Syracuse University. Dr. Minkoff-Zern’s research and
Reed, D.B., S.C. Westneat, S.R. Browning, and L. Skarke. 1999. The         teaching broadly explore the intersections between food and racial
     hidden work of the farm homemaker. Journal of Agricultural            justice, rural development, and transnational agricultural and immi-
     Safety and Health 5(3): 317.                                          gration policy. Her forthcoming book is titled The New American
Riley, M. 2009. Bringing the ‘invisible farmer’ into sharper focus:        Farmer: Race, Immigration, and the Struggle for Sustainability.
     Gender relations and agricultural practices in the Peak District
     (UK). Gender, Place and Culture 16(6): 665–682.                       Sea Sloat completed her undergraduate degree at Goucher College,
Sbicca, J. 2015. Food labor, economic inequality, and the imperfect        where she majored in International Relations with a focus on food
     politics of process in the alternative food movement. Agriculture     politics. While in school, Sea founded Goucher’s food recovery
     and Human Values 32(4): 1–13.                                         program and gained a practical understanding of the US food system
Scott, J.C. 1998. Seeing like a state: How certain schemes to improve      by working on several farms across the country. Most recently, Sea
     the human condition have failed. New Haven: Yale University           worked for Bon Appetit Management Company as East Coast Fellow
     Press.                                                                where she engaged college students around issues in the industrial food
Simon, M. F. 1993. Addressing the Problems of Agency Utilization by        system.
     Kentucky’s Black Limited Resource Farmers: Case Studies.




                                                                                                                                      13
Case 4:21-cv-00595-O Document 27-2 Filed 06/11/21             Page 16 of 16 PageID 1069


 Agriculture & Human Values is a copyright of Springer, 2017. All Rights Reserved.
